Title: John Adams to John Quincy Adams, 5 December 1792
From: Adams, John
To: Adams, John Quincy


My dear son
Philadelphia Decr 5. 1792
at 9 last night I arriv’d and this Morning have taken my Seat from whence I write this. I have just recd yours of 22. Nov. with its Inclosure. I am told most confidently that all the Votes in N. Y. will be for Clinton and all the Votes in Pensilvania for me. I believe neither.
If the People of the Union are capable of being influenced by Such Characters as Dallas and Edwards, I should be ashamed of them and their Service. but I know better Things. The Writings are weaker than the Agents.
If any Thing disagreable happens it will be a dissipation of the Votes upon various Characters, merely to throw them away. and these follies will be occasioned by Causes much more ancient than the federal Govt or my Writings. I mean Jealousies of South vs North and dubitations about federal Towns and foreign Debts.
Charles is very earnest for you to write to him. He is turning Politician & Writer. He has made his Essays at the Bar and begins to have Business.
Thomas is studious and is happily lodged. Mrs smith is expected in the Spring.
I shall lodge at Mr Otis’s where I shall feel myself at home. Write me as often as you can.
God bless you
J. A.
